ALEXANDER, J.,
concurring.
[¶ 25] I join the Court’s opinion. The dissent causes me to write separately because, while focusing on cases decided years ago, it does not recognize recent precedent supporting the consecutive sen-
fence in this case. The dissent cites the concession in the State’s brief that the motivation for the initial kidnapping was the subsequent commission of sexual assault, but ignores our opinion in State v. Merchant, 2003 ME 44, 819 A.2d 1005, decided after the State’s brief was filed, which caused the State to withdraw its concession at oral argument. The dissent would vacate the consecutive sentence, based on 17-A M.R.S.A. § 1256(3)(B) (1983), but ignores our opinion in State v. Horr, 2003 ME 110, 831 A.2d 407,13 decided after oral argument in this case, holding that section 1256(3)(B) is inapplicable to crimes, like gross sexual assault, that lack a specific intent element “and are therefore excluded from the limitation provided by 1256(3)(B).” Horr, 2003 ME 110, ¶ 11, 831 A.2d at 411.
[¶ 26] In Horr, we addressed consecutive sentencing in a case where a defendant stole a vehicle and drove it drunkenly and dangerously, while he was suspended under the habitual offender law. Id. ¶ 2, 831 A.2d at 409. There we approved three consecutive sentences. Id. ¶ 5, 831 A.2d at 410. The basic sentence was a maximum five-year term for the habitual offender law violation, followed by a consecutive maximum five-year term for aggravated operating under the influence, followed by a consecutive maximum six-month term for the driving to endanger, followed by a consecutive eleven-month term for the auto theft. Id. ¶¶ 3, 5, 831 A.2d at 409, *78410. Only the last charge, theft, included a specific intent element.
[¶ 27] In Horr, we recognized that “a defendant may not receive consecutive sentences for ‘crimes arising out of the same criminal episode’ when ‘[o]ne crime consists only of a ... facilitation of, the other[.]’ ” Id. ¶ 11, 831 A.2d at 411 (quoting 17-A M.R.S.A. § 1256(3)(B)). We noted that 17-A M.R.S.A. § 1256(3)(B) was intended “to prevent consecutive sentences for offenses which were committed as a part of a single course of conduct during which there was no substantial change in the nature of the criminal objective.” Id. (emphasis in original) (quotation marks omitted). We stated: “Thus, the analysis must focus ‘upon the purpose for which the defendant engaged in the criminal conduct.’ ” Id. (quoting State v. Bunker, 436 A.2d 413, 419 (Me.1981)). We then held that crimes which require no culpable state of mind to establish the offense “have no criminal purpose and are therefore excluded from the limitation provided by section 1256(3)(B).” Id. (citing State v. Pineo, 2002 ME 93, ¶ 13, 798 A.2d 1093, 1098-99).
[¶ 28] In Pineo, we approved consecutive sentences for aggravated operating under the influence, 29-A M.R.S.A. § 2411(6) (Supp.2001), and aggravated assault, 17-A M.R.S.A. § 208(1) (1983). Pineo, 2002 ME 93, ¶¶1, 13, 798 A.2d at 1095, 1098-99. There, the operating under the influence charge was aggravated by causing a serious bodily injury, id. ¶ 2 n. 1, 798 A.2d at 1095, and the aggravated assault was the serious bodily injury caused — or facilitated — by the operating under the influence. We held that 17-A M.R.S.A. § 1256(3)(B) was inapplicable because all of the terms in section 1256(3)(B) were “specific-intent concepts” that did not apply where at least one of the crimes, the operating under the influence charge, did not have a mens rea or specific intent element. Id. ¶¶ 13-14, 798 A.2d 1093, 1098-99. In Pineo, we also indicated that — as with this ease — the section 1256(3)(B) issue may not have been preserved because it was not specifically raised in argument before the sentencing court, “denying the court the opportunity to make factual findings on the facilitation issue.” Id. ¶ 14, 798 A.2d at 1099.
[¶ 29] The gross sexual assault charge upon which Commeau was convicted pursuant to 17-A M.R.S.A. § 253(1)(A) (Supp.2003) required no proof of a culpable mental state, only proof of a sexual act and submission as a result of compulsion. State v. Saucier, 421 A.2d 57, 58-59 (Me.1980) (indicating that the former Criminal Code rape and gross sexual misconduct by force or threat statutes required no proof of culpable state of mind); see also State v. Giglio, 441 A.2d 303, 311 (Me.1982).
[¶ 30] Our precedent in Horr and Pineo indicate that the gross sexual assault charge, having no criminal purpose and no specific intent element, is subject to consecutive sentencing without the limitation provided by 17-A M.R.S.A. § 1256(3)(B).
[1131] Kidnapping is a specific intent crime. However, to quote Horr again: “As a general principle, we have recognized that ‘section 1256(3)(B) should be interpreted narrowly’ because it limits the otherwise wide discretion of the sentencing court to impose consecutive sentences in appropriate situations.” 2003 ME 110, ¶ 15, 831 A.2d at 412 (quoting Pineo, 2002 ME 93, ¶ 14, 798 A.2d at 1099). Here the gross sexual assault charge, not subject to the limitations imposed by section 1256(3)(B), was subject to the consecutive sentence to be served after the sentence on the kidnapping charge. Making the sentence a consecutive sentence was not *79error.14
[¶ 32] The dissent also supports its opinion by reference to the concession in the State’s brief that “the motivation for the kidnapping was the subsequent commission of a sexual assault.” (Emphasis added.) Three weeks after the State had filed its brief, we decided State v. Merchant, 2003 ME 44, 819 A.2d 1005. Merchant involved a similar series of crimes: a kidnapping in a motor vehicle, a sexual assault and a subsequent continuation of the kidnapping, with the defendant driving around and threatening the victim before releasing her. Id. ¶ 2, 819 A.2d at 1006— 07. On those facts, the State charged and the jury convicted the defendant of two kidnappings. Id. ¶¶3, 11, 819 A.2d at 1007, 1008. We affirmed, holding that an abduction in a motor vehicle, followed by a gross sexual assault, followed by a continued restraint of the victim in the motor vehicle, supported conviction for two separate kidnapping charges, although in a case where consecutive sentencing was not an issue on appeal. Id. ¶¶ 29-30, 819 A.2d at 1011. With the Merchant precedent available, the State withdrew its concession during oral argument, and maintained that the consecutive sentencing was appropriate in this case.
[¶ 33] Based on Merchant, the kidnapping of the victim that continued after the sexual assault was a separate crime. The purpose of this kidnapping may have been to terrorize the victim or worse. It certainly did not “facilitate” the already completed sexual assault. The subsequent kidnapping was the kidnapping considered by the jury when reducing the kidnapping from Class A to Class B because of the victim’s release at the end of her ordeal. This kidnapping, after the sexual assault, was appropriate for consecutive sentencing, even if the consecutive sentencing limits in section 1256(3)(B) had applied to the gross sexual assault charge. How the kidnapping after the sexual assault, when Commeau continued to restrain and terrorize his victim, facilitated the sexual assault, is not explained in the dissent.
[¶ 34] The trial court’s treatment of the gross sexual assault and the kidnapping as separate criminal acts is supported by modern views of crimes involving forced sexual acts. Current scholarship indicates that the principal motivation for such acts is dominance, brutalization, and exercise of physical and psychological power over the victim. See Dorothy E. Roberts, Rape, Violence, and Women’s Autonomy, 69 CHI.-KENT L. REV. 359, 370 (1993) (“Rape is part of a system in which women’s submission, humiliation, violation, and injury define sexual excitement.”); Kristin Bumiller, Rape as a Legal Symbol: An Essay on Sexual Violence and Racism, 42 U. MIAMI L. REV. 75, 81 (1987) (“Rape is an act of violence similar to other crimes of physical assault, but the meaning of this violence is unmistakably the demonstration of power over women.”); A. Nicholas Groth et al., Rape: Power, Anger, and Sexuality, 134 AM. J. PSYCHIATRY 1239, 1240 (1977) (“Rape is concerned much more with status, aggression, control, and dominance than with sensual pleasure or sexual satisfaction.”). See also State v. Fleming, 644 A.2d 1034, 1035-36 (Me.1994) (holding that attempted murder after a brutal rape is a separate crime, *80appropriately subject to consecutive sentencing).
[¶ 35] Commeau’s kidnapping of the victim, grabbing her, forcing her into her vehicle, pulling her hair painfully, forcing her to drive and do as he wished — before and after his sexual attack — was a separate criminal act involving power, dominance, and brutalization of the victim. The trial court properly- determined that the kidnapping achieved its own separate criminal purpose of degradation and submission. The fact that Commeau, in another act of power, forced the victim to engage in a sexual act does not diminish the seriousness or separateness of the kidnapping.
[¶ 36] The sentencing court was not compelled to find that the only purpose of Commeau’s kidnapping was to facilitate his sexual assault. Horr, 2003 ME 110, ¶ 11, 831 A.2d at 411; see also Pineo, 2002 ME 93, ¶ 13, 798 A.2d at 1098-99 (noting unintentional crimes have no criminal purpose). The dissent supports a contrary result only by ignoring our recent precedents and the facts of this case supporting imposition of the consecutive sentence.

. See also State v. Pineo, 2002 ME 93, ¶ 13, 798 A.2d 1093, 1098-99.


. If the limits of section 1256(3)(B) do not apply to sentencing on one charge, it makes no difference whether the exempt charge is the first charge sentenced or the second. In Pineo, the sentence on the crime with the mens rea element, aggravated assault, was the first sentence imposed. 2002 ME 93, ¶ 5, 798 A.2d at 1096. In Horr, the sentence on the crime with the mens rea element, theft, was the last sentence imposed. 2003 ME 110, ¶¶ 3, 5, 831 A.2d at 409, 410.